Citation Nr: 0118459	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs death benefits.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim to 
basic eligibility to VA death benefits, determining that the 
appellant was not eligible as her spouse, who died in January 
1955, did not have the required military service.  It is 
herein noted that the appellant failed to appear for a June 
2001 hearing before a member of the Board.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

Basic eligibility to VA death benefits is not established.  
38 U.S.C.A. § 101(2), 107, 1541 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking basic eligibility for VA death 
benefits.  During the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for basic 
eligibility have been properly developed.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The Board 
notes that no further assistance to the appellant in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of basic 
eligibility as the RO has complied with the notice provisions 
of the VCAA.  This is so because the RO specifically notified 
the appellant of the requirements needed for basic 
eligibility for death benefits in the statement of the case 
issued during this appeal.  Moreover, all of the relevant 
evidence was considered and the claim was denied as a matter 
of law; there has been no prejudice to the appellant that 
would warrant a remand, and the appellant's procedural rights 
have not been abridged by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

A record from the Philippine Veterans Affairs Office, dated 
in December 1977, reflects that the appellant's spouse was a 
veteran of the World War II/Philippine revolution with a date 
of recognition of February 12, 1944, and with a revised date 
of recognition of September 3, 1942.  It was indicated that 
the basis of this was that his name was carried on the 
Approved Revised Reconstructed Guerilla Roster of 1948.
In October 1999 an affidavit showing that the appellant's 
spouse had died in January 1955 was received.  Also received 
was a photocopy of a document from the Commonwealth of the 
Philippines, Philippine Army, signed by an infantry major, 
and dated in December 1945,  reflecting that the appellant's 
spouse was discharged from the Philippine Army, having 
enlisted in November 1941.

In February 2000, pursuant to a request by the VA for 
verification of service of the appellant's spouse, the United 
States Army Reserve Personnel Center certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.

For the purpose of establishing entitlement to VA death 
pension or dependency and indemnity compensation benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims has 
held that the "VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces." Id.; see also Spencer v. 
West, 13 Vet. App. 376, 380 (2000).  Therefore, the records 
the appellant submitted can have no bearing upon the 
resolution of this matter.

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  Not only has the appellant not challenged this 
finding but none of the documents she has submitted was 
issued by the service department.  The Board is bound by the 
service department finding, and thus finds that the 
appellant's spouse did not have recognized service so as to 
confer eligibility for VA death pension or dependency and 
indemnity compensation benefits.  Since the law pertaining to 
eligibility for the claimed benefits is dispositive of this 
issue, the appellant's claim of entitlement to basic 
eligibility for entitlement to VA death benefits must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for entitlement to VA death benefits is 
denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

